437 F.2d 449
Mrs. Maxine Hilliard BISHOP, Widow of John Alvah Bishop, and Personal Representative of the Estate of John Alvah Bishop, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 29820.
United States Court of Appeals, Fifth Circuit.
January 26, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana, Lansing L. Mitchell, District Judge, 308 F.Supp. 228.
Kierr & Gainsburgh, Jack C. Benjamin and Robert H. Blomefield, New Orleans, La., for plaintiff-appellant; Reginald T. Badeaux and Badeaux & Discon, New Orleans, La., of counsel.
William E. Gwatkin, III, Admiralty & Shipping Section, Dept. of Justice, Washington, D. C., William D. Ruckelshaus, Asst. Atty. Gen., Gerald J. Gallinghouse, U. S. Atty., Robert V. Zener, Reed Johnston, Jr., Patricia S. Baptiste, Attys., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Before GODBOLD, CLARK and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed. See Fifth Circuit Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).